Citation Nr: 0737082	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-24 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware




THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a right eye injury.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
February 1976 and from July 1977 to November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision that 
inter alia denied service connection for right eye scar and 
PTSD.  

The Board notes at this point that the veteran's 
representative filed an Informal Hearing Presentation in June 
2007 that addresses a third issue, i.e. entitlement to 
service connection for gender identity disorder.  That claim 
was denied in the rating decision on appeal, but the 
veteran's Notice of Disagreement (NOD) and her Substantive 
Appeal both refer specifically and exclusively to the two 
issues characterized on the title page.  The issue of to 
service connection for gender identity disorder is 
accordingly not before the Board on appeal.  See 38 C.F.R. 
§ 20.200 (2007).  



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran had a documented injury to the right eye 
during military service, but there is not shown to be medical 
evidence of current residuals or impairment due to that event 
or any other incident in service.  

3.  The veteran has a Navy Combat Action Ribbon, and exposure 
to combat trauma is accordingly presumed.  

4.  The veteran is competently diagnosed with PTSD as 
consequent to combat-related traumas.  



CONCLUSIONS OF LAW

1.  The veteran does not have a right eye disability due to 
disease or injury that was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).  

2.  The veteran's disability manifested by PTSD is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

Further, given the Board's favorable determination in regard 
to the claim for service connection for PTSD, the Board finds 
that no additional development action is required on that 
issue.  

Review of the file does not show that the veteran received 
adequate notice prior to the May 2003 rating decision on 
appeal.  However, in April 2005 the RO sent the veteran a 
letter advising her that to establish entitlement to service 
connection for a disability, the evidence must show a current 
disability, an event in service, and a relationship between 
the claimed disability and military service.  The veteran had 
ample opportunity to respond prior to issuance of the 
Statement of the Case (SOC) in July 2005.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letter informed the veteran that VA would make reasonable 
efforts to help her get evidence necessary to support her 
claims.  The letter stated that VA is responsible for getting 
relevant records from any Federal agency, and would make 
reasonable efforts to get relevant records not held by a 
Federal agency if given enough information and appropriate 
authorization to do so.   

The letter specifically advised the veteran, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the SOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO did not expressly advise the veteran of the fourth and 
fifth Dingess elements (degree of disability, and effective 
date pertaining to the disability).  However, the Board's 
action herein (denying service connection for a right eye 
disorder and granting service connection for PTSD) does not 
establish a degree of disability or effective date for either 
claim.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess in regard to the 
claims herein decided.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records (SMR) are on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the claims are adjudicated.  

The veteran has not been afforded VA medical examination 
specific to the claimed residuals of a right eye injury.  
However, the Board finds that remand for medical examination 
is not required at this point.  

Medical examination is not required if the appellant has not 
presented a prima facie case for the benefit claimed.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam). In 
this case, the veteran has shown an injury in service, but 
ophthalmologic treatment records show no evidence of any 
current residuals of that injury; accordingly, a prima facie 
case for service connection is not made and medical 
examination is not required at this point.  

The veteran has also been advised of her right to appear and 
offer testimony at a hearing before the RO's hearing officer 
and/or before the Board, but she has not requested such a 
hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  


Service connection for residuals of a claimed right eye 
injury

The veteran asserts that a hot piece of metal entered his 
right eye in a period of January-February 1974, resulting in 
a scar in the lower right quadrant of the eye that caused 
impairment of depth perception.  The veteran claims that the 
scar had been noted by an optometrist.  

The SMR confirm that the veteran was treated in January 1974 
after being hit in the right eye by a hot piece of slag while 
welding.  Ultraviolet light and dye showed no foreign objects 
in the eye.  The eye was treated with ointment, without 
apparent complications.  

In a January 1976 physical examination, at the time of the 
veteran's discharge after his first period of active service, 
the eyes were clinically rated as "normal" and her vision 
was 20/15, although he failed the color perception test.  In 
the supporting Report of Medical History in January 1976 the 
veteran denied history of eye problems.  

The medical records from the veteran's second period of 
active service (July 1977 to November 1989) are silent in 
regard to any eye disorder other than bilateral blurry vision 
and headaches, for which she was issued corrective lenses.  
The ophthalmologic consultation records show no indication of 
new eye injury or residuals of an old eye injury.  Her 
separation physical examination in October 1989 listed the 
eyes as "normal" and vision as 20/20.  
.
The veteran had a VA general medical examination in April 
1994 in which she made no reference to any complaint of right 
eye disorder, and the examiner found no abnormality of the 
eyes on examination.  

The veteran is diabetic (service-connected) and accordingly 
receives regular eye examinations.  VA eye examination in 
October 1999 showed no current eye complaint; the right eye 
had small retinal pigment epithelium (RPE) atrophy.  

There is no indication of residuals of right eye trauma in VA 
ophthalmology clinic notes dated in October 2000, July 2002, 
or December 2003, or in VA optometry clinic notes dated in 
June 2004.  

The veteran has shown that she had a right eye injury in 
service.  However, that a condition or injury occurred in 
service alone is not enough to establish entitlement to 
service connection; there must be a disability resulting from 
that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1993).  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim.  Brammer, 3 Vet. App. at 
225.

Existence of current disability must be shown by competent 
medical evidence.  Degmetich, id.  "Current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.   
Chelte v. Brown, 10 Vet. App. 268 (1997).  In this case, 
there is no medical evidence whatsoever that the veteran has 
a right eye disorder consistent with her injury in service.  

The Board notes that the veteran asserts right eye symptoms, 
including difficulty with depth perception, which she 
attributes to her in-service injury.  As a layperson, the 
veteran is competent to testify in regard to the onset and 
continuity of symptomatology.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, this case turns on a medical matter-specifically, 
the existence of the current claimed disability-and, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative (persuasive) opinion such a matter.  See Bostain v. 
West, 11 Vet. App; 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App.492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining, however sincerely, on matters requiring 
medical knowledge).  

As there is no evidence of a current disability as asserted 
by the veteran, the Board finds that the claim of service 
connection must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  As the 
preponderance of the evidence is against this claim the 
benefit-of-the-doubt rule does not apply.  Gilbert, id; Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The veteran was examined by a VA psychologist in November 
2002, who noted that the veteran was in the process of 
changing gender from male to female.  The veteran recounted 
verbal sexual harassment in service, although she denied 
actual assault.  The psychologist's impression was that of 
gender dysphoria, rule out PTSD.  

The same VA psychologist noted a diagnosis in December 2002 
of psychosexual disorder and PTSD.  

The veteran had a VA examination by a psychiatrist in 
February 2003.  The veteran described coming under enemy fire 
in Vietnam and seeing casualties and corpses there.  She also 
reported verbal sexual harassment in service and being raped 
by another man in 1981 although she did not report the event 
at the time.  

The veteran reported a number of symptoms consistent with 
PTSD, including numbing, depression, irritability, intrusive 
memories, and avoidance of war-related stimuli.  The examiner 
diagnosed gender identity disorder, not PTSD.  

The file was reviewed by two VA psychiatrists in March 2003.  
The psychiatrists confirmed the diagnosis of gender identity 
disorder and recommended that the veteran undergo another 
psychiatric examination to determine whether she could be 
diagnosed with PTSD consequent to her combat experiences.  

The veteran was interviewed by a VA licensed clinical social 
worker (LSCW) in March 2003 pursuant to a social survey.  The 
LCSW recorded the veteran's account of stressful events in 
Vietnam, and PTSD-consistent symptoms thereafter.  The LCSW 
stated a reluctance to diagnose PTSD because of suspicion 
relating to some of the described symptoms.  

However, an undated letter by YKB, MD, received in March 
2004, states that Dr. YKB diagnosed the veteran with PTSD in 
December 2003 based on symptoms relating to Vietnam 
(flashbacks, nightmares, intrusive thoughts, exaggerated 
startle response, hypervigilance, etc.).  

The Board notes at this point that the SOC issued in July 
2005 acknowledged receipt of Dr. YKB's letter as "evidence 
received."  However, the SOC continued the denial of service 
connection for PTSD based on a finding of no diagnosis 
without addressing the merits of Dr. YKB's letter.  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  

The Board finds in this case that the letter from Dr. YKB is 
a competent diagnosis of PTSD.  Accordingly, the first 
element of service connection - evidence of medical diagnosis 
- is met.  

The Board notes that Dr. YKB's diagnosis is not refuted by 
any equally competent medical evidence of record, as the VA 
psychiatrists declined to state an opinion, and as the 
opinion of an LCSW cannot be assigned the same degree of 
credibility that of a physician.  

The letter from Dr. YKB clearly states that the PTSD 
diagnosis was based on combat stressors from Vietnam.  
Accordingly, the second element of service connection - a 
link, established by medical evidence, between current 
symptoms and an in-service stressor - is met.  

Finally, the veteran is shown to have a Navy Combat Action 
Ribbon, which suffices to validate her claimed stressors of 
combat in Vietnam.  Accordingly, the third element of service 
connection - evidence that the stressor occurred - is met.  

Based on the evidence and analysis above, the Board finds 
that the criteria for service connection for PTSD are met.  
Accordingly, the claim is allowed.  

In adjudicating this claim the Board has applied the benefit-
of-the-doubt rule in the veteran's favor.  Gilbert, 1 Vet. 
App. at 55; Ortiz, 274 F.3d 1361.  



ORDER

Service connection for claimed residuals of a right eye 
injury is denied.  

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


